DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I (claims 1-14) in the reply filed on 1/19/21 is acknowledged.  The traversal is on the ground(s) that Patent Office has not alleged whether or how the claims of Groups I and II are independent and distinct from each other. This is not found persuasive because the requirement for restriction mailed on 11/19/20 clearly states that the groups are independent and district from each other because the inventions require a different field of search and that the prior art applicable to one invention would not likely be applicable to another invention.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ericson (US 5,562,228) in view of Mogil (US 7,162,890) further in view of Hillis (5,289,935).
Regarding claim 1, Ericson (figs. 1-4) discloses a cooler apparatus 10 comprising: 
a base 12; 
a collapsible body 22, 24 coupled to the base 12 ; and 
lid 40 coupled to the collapsible body 22, 24 opposite the base 12 when the cooler apparatus is in the expanded configuration and the collapsed configuration.  
Ericson fails to disclose:
a collapsible insulation assembly comprising (1) a first insulation portion positioned within the base when the cooler apparatus is in an expanded configuration and a collapsed configuration, (2) a second insulation portion proximate the first insulation portion, (3) a set of insulated walls that are at least partially movable, and (4) an inner chamber within the set of insulated walls; 
wherein the collapsible body 22, 24  discussed above, is configured to be positioned around the second insulation portion of the collapsible insulation assembly when the cooler apparatus is in the expanded configuration; and

However, Mogil teaches an outer casing 26 having an insert 30) preferably configured to be the same general size and shape as the outer casing) and a divider or partition 46 (fig. 1b and col. 10, lines 27-31).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the device of Ericson, an insert configured to be the same general size and shape as the collapsible body, for the predictable result of providing a degree of protection to items stored within the container, and a divider to physically separate items stored within the container, as taught by Mogil, in col. 11, lines 8-16.
Further, Hillis teaches a container with collapsible sidewalls provided with sidewall extensions 23a-23d (figs. 2A-2C and abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the collapsible body of the modified Ericson, sidewall extensions, for the predictable result of when the sidewalls are collapsed a portion of the container volume remains for holding, as taught by Hillis in the abstract.
Further, it would also have been obvious to one of ordinary skill in the art at the time the invention was filed, to have also made the sidewalls of the insert of the 
Regarding claim 3, Ericson further discloses the collapsible body comprises: 
a set of body walls, each body wall of the set of body walls (1) extending from a first end of the collapsible body to a second end of the collapsible body, and (2) comprising a first body portion 22 and a second body portion 24, wherein the first body portion 22  and the second body 24 portion of each body wall of the set of body walls (a) are substantially planar with one another when the cooler apparatus is in the expanded configuration, and (b) interface one another on two first opposing body walls of the set of body walls when the cooler apparatus is in the collapsed configuration; 
a central hinge 16 on each body wall of the set of body walls positioned between the first body portion 22 and the second body portion 24; and 
one or more angled hinges on two second opposing body walls of the set of body walls, each angled hinge of the one or more angled hinges on each second opposing body wall of the two second opposing body walls (1) extending from one of the first body end or the second body end to the central hinge of the second opposing body wall and (2) being not parallel to the central hinge of the second opposing body wall when the cooler apparatus is in the expanded configuration (fig. 4).
Regarding claim 4, Mogil further teaches the at least one divider 46 comprises a divider hinge positioned between a first divider portion and a second divider portion; the at least one divider is movable between a first divider configuration and a second divider configuration; USA.602868260. 1/P5D3Attorney Docket No.: 4398US02/1761284.1118 

  regarding claim 6, the modified Ericson fails to disclose the at least one divider comprises: at least two insulated dividers configured to removably couple to the one or more insulated walls of the set of insulated walls of the collapsible insulation assembly when the cooler apparatus is in the expanded configuration, the at least two insulated dividers dividing the inner chamber of the collapsible insulation assembly into the first inner chamber, the second inner chamber, and a third inner chamber when the at least two insulated dividers are removably coupled to the one or more insulated walls USA.602868260. 1/P5D4Attorney Docket No.: 4398US02/1761284.1118 of the set of insulated walls and when the cooler apparatus is in the expanded configuration.  
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the modified device of Ericson, another divider, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ericson (US 5,562,228) in view of Mogil (US 7,162,890) and Hillis (5,289,935) as applied to claim 1 above, further in view of Coogan (US 5,056,667).
Regarding claim 2, Hillis further teaches the collapsible container comprises a set of walls, each wall of the set of walls comprising a first wall portion 23 and a second wall portion 24 separated by a hinge; 
the first wall portion 23 and the second wall portion  24 of each wall of the set of walls are substantially planar with one another when the container is in the expanded configuration; USA.602868260.1/P5D6Attorney Docket No.: 4398US02/1761284.1118 
the second wall portion 24 of each wall of the set of walls is configured to fold inwardly relative to the first wall portion 23 when the container is in the collapsed configuration (figs. 2A-2C and col. 3, lines 56-60).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the walls of the insert of the modified Ericson, wall portions separated by hinges, as taught by Hillis, for the predictable result of providing the insert the same general size and shape of the outer container as taught by Mogil in col. 10, lines 27-31 and so that when the sidewalls are collapsed a portion of the insert volume remains for holding, as taught by Hillis in the abstract.
Regarding the first wall portion 23 of each wall of the set of walls is sized differently than the first wall portion of any other wall of the set walls such that the hinge of each wall of the set of insulated walls is offset from the hinge of an adjacent insulated wall of the set of walls, Coogan teaches a collapsible container with each walls being a different height above the floor (abstract).
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ericson (US 5,562,228) in view of Mogil (US 7,162,890) and Hillis (5,289,935) as applied to claim 1 above, further in view of Peterschmidt (US 3,255,721).
Regarding claim 5, the modified Ericson fails to disclose the one or more insulated walls of the set of insulated walls comprise a plurality of holes positioned at a plurality of distances from a bottom of the collapsible insulation assembly; and 
the at least one divider comprises at least one biased pin, wherein the at least one biased pin is configured to engage with at least one hole of the plurality of holes on the one or more insulated walls of the set of insulated walls to (1) removably couple the at least one divider to the one or more insulated walls of the set of insulated walls when the cooler apparatus is in the expanded configuration and (2) divide the inner chamber of the collapsible insulation assembly into the at least the first inner chamber and the second inner chamber when the cooler apparatus is in the expanded configuration.  
However, Peterschmidt teaches a panel 45 having biased pins 51 engaging holes in wall (figs. 8-10).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have attached the divider of the modified Ericson to the wall by .

Claims 8, 10-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ericson (US 5,562,228) in view of Mogil (US 7,162,890) and Hillis (5,289,935) further in view of Peters (US 5,285,656).
Regarding claim 8, Ericson (figs. 1-4) discloses a cooler apparatus 10 and a method, comprising: 
providing a base 12; 
providing a collapsible body covering 22, 24 coupled to the base 12 ; and 
providing lid 40 coupled to the collapsible body 22, 24 opposite the base 12 when the cooler apparatus is in the expanded configuration and the collapsed configuration.  
Ericson fails to disclose:
providing a collapsible insulation assembly comprising (1) a first insulation portion positioned within the base when the cooler apparatus is in an expanded configuration and a collapsed configuration, (2) a second insulation portion proximate the first insulation portion, (3) a set of insulated walls that are at least partially movable, and (4) an inner chamber within the set of insulated walls; 
wherein the collapsible body covering 22, 24  discussed above, is configured to be positioned around the second insulation portion of the collapsible insulation assembly when the cooler apparatus is in the expanded configuration; 
coupling a collapsible body frame to the collapsible body covering 22, 24; and

However, Mogil teaches an outer casing 26 having an insert 30 ) preferably configured to be the same general size and shape as the outer casing) and a divider or partition 46 (fig. 1b and col. 10, lines 27-31).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the device of Ericson, an insert configured to be the same general size and shape as the collapsible body, for the predictable result of providing a degree of protection to items stored within the container, and a divider to physically separate items stored within the container, as taught by Mogil, in col. 11, lines 8-16.
Further, Hillis teaches a container with collapsible sidewalls provided with sidewall extensions 23a-23d (figs. 2A-2C and abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the collapsible body of the modified Ericson, sidewall extensions, for the predictable result of when the sidewalls are collapsed a portion of the container volume remains for holding, as taught by Hillis in the abstract.

Regarding a collapsible body frame being coupled to the collapsible covering, Peters teaches a frame 42 being coupled to a collapsible portion (fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the modified device of Ericson a frame, for the predictable result of maintaining the side end walls in a rectangular relationship as taught by Peters in col. 3, lines 60-62.
Regarding claim 10, Ericson further discloses the collapsible body comprises: 
a set of body walls, each body wall of the set of body walls (1) extending from a first end of the collapsible body to a second end of the collapsible body, and (2) comprising a first body portion 22 and a second body portion 24, wherein the first body portion 22  and the second body 24 portion of each body wall of the set of body walls (a) are substantially planar with one another when the cooler apparatus is in the expanded configuration, and (b) interface one another on two first opposing body walls of the set of body walls when the cooler apparatus is in the collapsed configuration; 
a central hinge 16 on each body wall of the set of body walls positioned between the first body portion 22 and the second body portion 24; and 
one or more angled hinges on two second opposing body walls of the set of body walls, each angled hinge of the one or more angled hinges on each second opposing 
Regarding claim 11, Mogil further teaches the at least one divider 46 comprises a divider hinge positioned between a first divider portion and a second divider portion; the at least one divider is movable between a first divider configuration and a second divider configuration; USA.602868260. 1/P5D3Attorney Docket No.: 4398US02/1761284.1118 
when the cooler apparatus (of the modified Ericson) is in the expanded configuration and when the at least one divider is removably coupled to the one or more insulated walls of the set of insulated walls, (1) the at least one divider 46 is in the first divider configuration, and (2) the first divider portion and the second divider portion are substantially planar with one another; and when the cooler apparatus is in the collapsed configuration, (1) the at least one divider is in the second divider configuration, (2) the at least one divider fits within the inner chamber and within the base, and (3) the first divider portion interfaces the second divider portion when the at least one divider is in the second divider configuration (fig. 2h).
  regarding claim 13, the modified Ericson fails to disclose the at least one divider comprises: at least two insulated dividers configured to removably couple to the one or more insulated walls of the set of insulated walls of the collapsible insulation assembly when the cooler apparatus is in the expanded configuration, the at least two insulated dividers dividing the inner chamber of the collapsible insulation assembly into the first inner chamber, the second inner chamber, and a third inner chamber when the at least 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the modified device of Ericson, another divider, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ericson (US 5,562,228) in view of Mogil (US 7,162,890), Hillis (5,289,935) and Peters (US 5,285,656) as applied to claim 8 above, further in view of  Coogan (US 5,056,667).
Regarding claim 9, Hillis further teaches the collapsible container comprises a set of walls, each wall of the set of walls comprising a first wall portion 23 and a second wall portion 24 separated by a hinge; 
the first wall portion 23 and the second wall portion  24 of each wall of the set of walls are substantially planar with one another when the container is in the expanded configuration; USA.602868260.1/P5D6Attorney Docket No.: 4398US02/1761284.1118 
the second wall portion 24 of each wall of the set of walls is configured to fold inwardly relative to the first wall portion 23 when the container is in the collapsed configuration (figs. 2A-2C and col. 3, lines 56-60).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the walls of the insert of the modified Ericson, wall portions separated by hinges, as taught by Hillis, for the predictable result of providing the insert the same general size and shape of the outer container as taught by Mogil in 
Regarding the first wall portion 23 of each wall of the set of walls is sized differently than the first wall portion of any other wall of the set walls such that the hinge of each wall of the set of insulated walls is offset from the hinge of an adjacent insulated wall of the set of walls, Coogan teaches a collapsible container with each walls being a different height above the floor (abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have made the first all portions of each wall of set of walls of the insert of the modified Ericson, different height above the floor, so that the walls can be folded inwardly approximately flat one on top of the other with adjacent wall panels in overlying relationship, as taught by Coogan in col. 2, lines 48-52.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ericson (US 5,562,228) in view of Mogil (US 7,162,890), Hillis (5,289,935) and Peters (US 5,285,656) as applied to claim 8 above, further in view of further in view of Peterschmidt (US 3,255,721).
Regarding claim 12, the modified Ericson fails to disclose the one or more insulated walls of the set of insulated walls comprise a plurality of holes positioned at a plurality of distances from a bottom of the collapsible insulation assembly; and 
the at least one divider comprises at least one biased pin, wherein the at least one biased pin is configured to engage with at least one hole of the plurality of holes on the one or more insulated walls of the set of insulated walls to (1) removably couple the 
However, Peterschmidt teaches a panel 45 having biased pins 51 engaging holes in wall (figs. 8-10).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have attached the divider of the modified Ericson to the wall by biased pins and corresponding apertures, for the predictable result of preventing movement of the partition and accidentally spilling contents.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ericson (US 5,562,228) in view of Mogil (US 7,162,890), Hillis (5,289,935), Peters (US 5,285,656), Larsson (US 2015/0251825) and Turvey (US 2010/0135602) further in view of Glade (US 2007/0028642).
Regarding claims 7 and 14, the modified Ericson fails to disclose:
the collapsible body further comprises a frame, wherein the lid is coupled to the frame of the collapsible body; 
the cooler apparatus further comprises: a removable plastic seal coupled to the frame, the removable plastic seal separating the lid from the inner chamber of the collapsible insulation assembly; 

a tracking system, the tracking system comprising: (1) one or more temperature sensors configured to determine and record a first temperature in the first inner chamber and a second temperature in the second inner chamber, (2) a location tracking device configured to determine and record a location of the cooler apparatus, and (3) a communication device configured to wirelessly transmit the first temperature, the second temperature, and the location; 
each insulated wall of the set of insulated walls comprises a numbered tab distal to the base when the cooler apparatus is in the expanded configuration; 
the at least one divider comprises (1) a divider hinge positioned between a first divider portion and a second divider portion, and (2) a pull tab positioned proximate the divider hinge; the base is substantially rigid; and the lid is substantially rigid.  
Peters teaches a frame 42 being coupled to a collapsible portion (fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the modified device of Ericson a frame, for the predictable result of maintaining the side end walls in a rectangular relationship as taught by Peters in col. 3, lines 60-62.
Further Larsson teaches a container having a plastic seal 2 (fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made, to have provided the modified device of Ericson, a plastic seal, as 
Larsson also teaches a pull tab1 used for easily moving the seal or panel 2 (fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the divider and the collapsible walls of the modified Ericson, pull tabs, as taught by Larsson, for the predictable result of easily moving the walls and the divider. 
Regarding the location and the numbering of the pull tabs, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability.  In re Gulack, 217 USPQ 401, (CAFC 1983).
Regarding the label, Turvey teaches a handle 602 holding a label 628 hingedly coupled and movable between a first position covering a first portion and a second position covering a second portion (fig. 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the handle of the modified Ericson, a hinged label, as taught by Turvey, for the predictable result of easily identifying the content without opening the container.  
Further, Glade teaches tracking system comprising: (1) temperature sensors configured to determine and record temperatures, (2) a location tracking device configured to determine and record a location of a container, and (3) a communication 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to have provided the device of the modified Ericson, a tracking system, for the predictable result of using the information to track the device in  along a delivery route, as taught by Glade in paragraph 0066.
Regarding the temperature being a first temperature in the first inner chamber and a second temperature in the second inner chamber, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275.  The examiner can normally be reached on Monday - Friday 9:00 AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLAINE G NEWAY/           Examiner, Art Unit 3735   

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735